Citation Nr: 0514187	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  00-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel 




INTRODUCTION

The veteran had active duty from October 1972 to October 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey.  The veteran's claims file was 
transferred to the VA Regional Office in Philadelphia, 
Pennsylvania (RO) at the veteran's request in March 2002.


REMAND

The record reflects that in the veteran's substantive appeal 
(VA Form 9), dated in December 1999, he requested a hearing 
before the Board at the VA Regional Office in Newark, New 
Jersey.  Such a hearing was scheduled to take place in July 
2000; however, in a July 2000 statement, the veteran, through 
his representative, requested that the hearing be postponed.  
Although the veteran's representative made another request 
for a hearing before the Board in a June 2001 statement, 
another hearing has not since been afforded to the veteran.

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
request for such a hearing, and notify the 
veteran as to the time and place of the 
hearing.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


